             Case 1:19-cv-09669-AT Document 1 Filed 10/18/19 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

THE NEW YORK TIMES COMPANY
and MARK WALKER

                               Plaintiffs,               Civil Action No. 19-9669
               v.

DEPARTMENT OF THE TREASURY                                      COMPLAINT

                               Defendant.



                                        INTRODUCTION

Plaintiffs THE NEW YORK TIMES COMPANY and MARK WALKER, by their undersigned

attorneys, allege:


       1.       This is an action under the Freedom of Information Act, 5 U.S.C. § 552

(“FOIA”), to obtain an order for the production of agency records from the Department of the

Treasury (“Treasury” or “the agency”) in response to a request properly made by Plaintiffs.

                                             PARTIES

       2.      Plaintiff The New York Times Company publishes The New York Times

newspaper and www.nytimes.com. The New York Times Company is headquartered in this

judicial district at 620 Eighth Avenue, New York, New York.

       3.      Plaintiff Mark Walker is a journalist and researcher for The New York Times

newspaper.

       4.      Defendant Department of the Treasury is an agency of the federal government

that has possession and control of the records that Plaintiffs seek.

                                 JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
            Case 1:19-cv-09669-AT Document 1 Filed 10/18/19 Page 2 of 5



1331 and 5 U.S.C. § 552(a)(4)(B).

       6.       Venue is proper under 5 U.S.C. § 552(a)(4)(B) because Plaintiff The New York

Times Company has its principal place of business here.

       7.       Plaintiffs have exhausted their administrative remedies pursuant to 5 U.S.C. §

552(a)(6)(C).

                                                 FACTS

       8.       On June 11, 2019, Plaintiffs submitted a Freedom of Information Act request

(FOIA 2019-06-091) to the Department of the Treasury, seeking email correspondence and other

records for ten specific current and former Treasury officials.

       9.       Specifically, the Request sought the following documents for the period between

January 23, 2017, and the date of the agency’s search:

                   1. All emails, text messages, faxes, voice mails, and other forms of

                       communications from, or to, the Treasury Personnel with any person(s)

                       outside of Treasury, as well as any phone logs, notes, or other indices

                       which memorialize communications with such persons. Please include

                       communications from or to personal email accounts in instances where the

                       personal email account is being used to conduct government business.

                       This request includes all communications regardless of the system or

                       device on which it is or was stored.

                   2. All calendars, whether in electronic or paper format, of the Treasury

                       personnel for the above listed time period. Please include all attendance

                       lists for all events reflected on the calendar, as well as any accompanying

                       notes or descriptions identifying the nature of the event.



                                                 2
             Case 1:19-cv-09669-AT Document 1 Filed 10/18/19 Page 3 of 5



                   3. All sign-in sheets or other records memorializing attendance at any

                       meetings during the above-listed time period, at which Treasury Personnel

                       and one or more person(s) outside of Treasury were in attendance.

                   4. All records described in categories 1-3 above that have been deleted, but

                       remain recoverable in any way.

       10.     Plaintiffs specified in the Request that the relevant “Treasury Personnel” are (i)

Secretary Steven Mnuchin; (ii) Shirley E. Gathers, Executive Assistant to the Secretary; (iii)

Adam Lerrick, Counselor to the Under Secretary for International Affairs; (iv) Justin Muzinich,

former Counselor to the Secretary and current Deputy Treasury Secretary; (v) Eli Miller, former

Chief of Staff to the Secretary; (vi) Camilo Sandoval, former White House liaison; (vii) Tony

Sayegh, Assistant Secretary for Public Affairs; (viii) David Malpass, former Under Secretary for

International Affairs; (ix) Craig Phillips former Counselor to the Secretary; and (x) Brian

Callanan, Deputy General Counsel at Treasury.

       11.     On June 17, 2019, Treasury rejected the Request as “too broad to be processed.”

The agency stated that “[i]t is unclear what specific records you seek from Department of the

Treasury” and asked Plaintiffs to resubmit a request “containing a reasonable description of each

records [sic] you seek.”

       12.     On July 3, 2019, Plaintiffs appealed the decision, noting that the relevant standard

is “whether the agency is able to determine precisely what records are being requested,” Yeager

v. DEA, 678 F.2d 315, 326 (D.C. Cir. 1982) (internal marks and alterations omitted), and noting

that Plaintiffs had met this standard.

       13.     On July 10, 2019, Treasury acknowledged receipt of the appeal.

Although more than two months have passed, Plaintiffs have yet to receive a response to their



                                                 3
            Case 1:19-cv-09669-AT Document 1 Filed 10/18/19 Page 4 of 5



appeal, as required by FOIA. See 5 U.S.C. § 552(a)(6)(A)(ii). Accordingly, Plaintiffs have

exhausted their administrative remedies.

                                               COUNT I

       1.      Plaintiffs repeat, reallege, and incorporate the allegations in the foregoing

paragraphs as though fully set forth herein.

       2.      Defendant is subject to FOIA and must therefore release in response to a FOIA

request any disclosable records in its possession at the time of the request and provide a lawful

reason for withholding any materials as to which it is claiming an exemption.

       3.      Defendant’s failure to make available the records sought by Plaintiffs violates

FOIA, 5 U.S.C. § 552(a)(3)(A) and 552(a)(6)(A)(ii), and Defendant’s corresponding regulations.

       4.      Accordingly, Plaintiffs have exhausted their administrative remedies under FOIA.

       5.      Treasury has no lawful basis for declining to release the records requested by

Plaintiffs under FOIA.

       6.      Accordingly, Plaintiffs are entitled to an order compelling Treasury to produce

records responsive to their FOIA request.

                                     RELIEF REQUESTED

WHEREFORE, Plaintiffs respectfully request that this Court:

       1. Declare that the documents sought by the Request, as described in the foregoing

            paragraphs, are public under 5 U.S.C. § 552 and must be disclosed;

       2. Order Treasury to undertake an adequate search for the requested records and provide

            those records to Plaintiffs within 20 business days of the Court’s order;

       3. Order that the response to Plaintiffs be expedited under 5 U.S.C § 552(a)(6)(E);

       4. Order Defendant to immediately disclose, in their entirety, all responsive records that

            are not specifically exempt from disclosure under FOIA;
                                                  4
          Case 1:19-cv-09669-AT Document 1 Filed 10/18/19 Page 5 of 5



      5. Enjoin Defendant from charging Plaintiffs for the search, review, or duplication fees

          for processing the Request;

      6. Award Plaintiffs the costs of this proceeding, including reasonable attorneys’ fees and

          costs; and

      7. Grant such other and further relief as the Court deems just and proper.



Dated: October 18, 2019



                                           Respectfully submitted,

                                           MEDIA FREEDOM AND INFORMATION
                                           ACCESS CLINIC

                                           By: ______/s/ David A. Schulz________________
                                           David A. Schulz

                                           Charles Crain (pro hac vice application
                                               forthcoming)
                                           Julu Katticaran, Law Student Intern
                                           MEDIA FREEDOM AND INFORMATION ACCESS CLINIC
                                           ABRAMS INSTITUTE
                                           Yale Law School
                                           P.O. Box 208215
                                           New Haven, CT 06520-8215
                                           Tel: (203) 436-5827
                                           Fax: (203) 432-3034
                                           schulzd@ballardspahr.com

                                           Counsel for Plaintiffs




                                              5
